Citation Nr: 0105903	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to October 1974.

This matter arises from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  


REMAND

Initially, the Board notes that the veteran requested, then 
canceled, a videoconference hearing before the Board, 
scheduled for October 16, 2000.  He has not requested that 
the videoconference hearing be rescheduled; therefore, it is 
presumed that he no longer desires a hearing.

The veteran has submitted an October 1999 medical opinion 
from his physician indicating possible onset of multiple 
sclerosis symptoms in the early 1970's.  That evidence has 
not been considered by the RO and there is no waiver to 
permit the Board to review it initially.  See 38 C.F.R. 
§ 20.1304(c) (2000).  Moreover, this statement seems to 
contradict a January 1997 physician's statement which 
reported that the veteran's symptoms were first noted in the 
1980's.  Thus, the Board is of the opinion that further 
development as to the veteran's reported symptomatology and 
onset of disease is necessary.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, in light of the foregoing, this case is remanded 
to the RO for the following actions: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for MS or related symptoms 
since separation from service.  After 
securing the necessary release, the RO 
should obtain any identified records not 
already associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

3.  After obtaining the requisite medical 
records, the RO should request a medical 
opinion from a neurologist or appropriate 
physician regarding the veteran's 
reported symptomatology.  If necessary, 
the veteran should be afforded a VA 
examination to assist in the 
determination of when his disease began.  
The claims folder should be made 
available to the VA physician for review.  
The examiner should indicate in the 
report whether the file was reviewed.  
All necessary tests and studies should be 
accomplished.  After all appropriate 
development and review have been 
completed, the examiner is requested to 
provide an opinion regarding the date of 
onset of MS.  A rationale for any opinion 
expressed should be included..  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review or hearing 
as requested.  In reviewing the file, the 
RO should be mindful to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, particularly sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107). 

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.
 


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




